Title: I. Irvine Hitchcock & Co. to James Madison, 20 October 1830
From: I. Irvine Hitchcock & Co.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                
                            
                        
                        
                        
                        Permit us to call your attention to the little bill below, and to ask its discharge as soon as Convenient. We
                            should be happy Sir to receive your order to send you the Amer. Farmer either in sheet, or bound according to your
                            directions. We are, Sir, Your Obdt Servts
                        
                        
                            
                                I. Irvine Hitchcock & Co.
                            
                        
                    [bill]
                        For subscription to American Farmer, One year, from March 1828 to March 1829 ......... $4.00
                        Baltimore, Oct. 20. 1830.
                        